Exhibit 10.2

 

AMENDMENT NO. 12

 

Amendment No. 12 to Subordinated Delayed Draw Credit Agreement (this
“Amendment”), dated as of July 14, 2008, among FirstCity Financial Corporation
(the “Borrower”); the financial institutions (each a “Lender” and collectively,
the “Lenders”) party to that certain Subordinated Delayed Draw Credit Agreement,
dated as of September 5, 2007 (as heretofore amended or otherwise modified, the
“Loan Agreement”), among the Borrower, the Lenders and BoS(USA) Inc., as Agent
for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders amend the Loan Agreement to
add new Section 8.18(a)(v) and (vi) thereto; and

 

WHEREAS, the Lenders are willing to consent to the foregoing on and subject to
the terms hereof.

 

NOW THEREFORE, it is agreed:

 


1.                                       DEFINITIONS. ALL THE CAPITALIZED TERMS
USED HEREIN WHICH ARE DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANINGS
WHEN USED HEREIN UNLESS OTHERWISE DEFINED IN THE RECITALS TO THIS AMENDMENT.


 


2.                                       EFFECT OF AMENDMENT.  AS USED IN THE
LOAN AGREEMENT (INCLUDING ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN
DOCUMENTS AND ALL OTHER INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH
ANY OF THE FOREGOING, ON AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE, ANY
REFERENCE TO THE LOAN AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY.


 


3.                                       REPRESENTATIONS AND AGREEMENTS. TO
INDUCE THE LENDERS TO ENTER INTO THIS AMENDMENT AND TO GRANT THE CONSENT
CONTAINED HEREIN, THE BORROWER HEREBY REPRESENTS AND WARRANTS TO THE LENDERS
(WHICH REPRESENTATIONS AND WARRANTIES ARE MADE AS OF THE DATE HEREOF AND AS OF
THE AMENDMENT CLOSING DATE) AND AGREES FOR THE BENEFIT OF THE LENDERS (WHICH
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SHALL SURVIVE THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT), AS FOLLOWS:


 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(B)                                 EACH REPRESENTATION AND WARRANTY MADE BY THE
BORROWER IN THE LOAN DOCUMENTS IS TRUE AND CORRECT.


 


(C)                                  THE EXECUTION AND DELIVERY OF THIS
AMENDMENT BY THE BORROWER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 


(D)                                 THIS AMENDMENT IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS
SUBJECT, AS TO ENFORCEABILITY, TO APPLICABLE

 

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).


 


(E)                                  NO MATERIAL ADVERSE CHANGE HAS OCCURRED
SINCE SEPTEMBER 5, 2007.


 


4.                                       REQUESTS.  BORROWER HEREBY REQUESTS
THAT THE LENDERS AGREE TO AN AMENDMENT OF THE LOAN AGREEMENT TO ADD NEW
SECTION 8.18(A)(V) AND (VI) THERETO.


 


5.                                       AMENDMENT.  IN RELIANCE UPON THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH HEREIN, AS OF THE DATE
HEREOF, THE LOAN AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  ANNEX I.  ANNEX I TO THE AGREEMENT IS
AMENDED BY INSERTING THE FOLLOWING NEW DEFINITIONS IN APPROPRIATE ALPHABETICAL
ORDER THEREIN:


 

“Average RAL NPEV” shall mean, for any period, the sum of the Borrower’s NPEV
reported on the twelve most recent monthly Borrowing Base Certificates
(irrespective of any Borrowing Base Certificate delivered in connection with a
Notice of Borrowing) delivered by the Borrower pursuant to this Agreement,
divided by twelve.

 

“Cash Conversion Rate” shall mean, for any period, the ratio obtained by
dividing Gross Cash Collections by Average RAL NPEV for such period.

 

“Gross Cash Collections” shall mean, for any period, the amount of gross cash
collections set forth in the Waterfall Certificate delivered by the Borrower for
such period.

 

“Net Cash Flow” shall mean, for any period, the amount of Gross Cash Collections
less Total Operating Expenses in such period.

 

“Total Interest and Fee Expense” shall mean, for any period, total interest and
fees payable during such period by the Borrower under this Agreement and under
the RAL.

 

“Total Operating Expenses” shall mean, for any period, the sum of all cash
expenses during such period of the Borrower, FC Servicing and FC Crestone,
determined in accordance with GAAP and as reflected on the financial statements
of each such entity.

 


(B)                                 SECTION 8.18(A).  SECTION 8.18(A) OF THE
AGREEMENT IS AMENDED BY ADDING THERETO NEW SUBSECTIONS (V) AND (VI) TO READ IN
THEIR ENTIRETY AS FOLLOWS:


 


(V)  MAINTAIN A RATIO OF NET CASH FLOW TO TOTAL INTEREST AND FEE EXPENSE OF NOT
LESS THAN 5.00 TO 1.00 FOR THE FOUR FISCAL QUARTERS THEN ENDED;


 


(VI)  MAINTAIN A CASH CONVERSION RATE OF NOT LESS THAN 25% FOR THE FOUR FISCAL
QUARTERS THEN ENDED;


 


6.                                       EFFECTIVENESS. THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS
(THE FIRST DATE ON WHICH ALL SUCH CONDITIONS HAVE BEEN SO

 

2

--------------------------------------------------------------------------------


 

satisfied (or so waived) is herein referred to as the “Amendment Closing Date”)
has been fulfilled to the satisfaction of the Agent (or waived by the Agent in
its sole discretion):


 


(A)                                  THE BORROWER, THE LENDERS AND THE AGENT
SHALL HAVE EXECUTED A COPY HEREOF, AND DELIVERED THE FOREGOING TO THE AGENT AT
1095 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION: LOAN
DOCUMENTATION);


 


(B)                                 ON THE AMENDMENT CLOSING DATE, BOTH BEFORE
AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT TO BE
EFFECTIVE ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE CHANGE SHALL HAVE
OCCURRED SINCE SEPTEMBER 5, 2007;


 


(C)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;


 


(D)                                 EACH REPRESENTATION AND WARRANTY MADE BY THE
BORROWER IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT CLOSING DATE WITH THE SAME
EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE (EXCEPT FOR THOSE THAT SPECIFICALLY
SPEAK AS OF A PRIOR DATE); AND


 


(E)                                  EACH OF THE GUARANTORS SHALL HAVE EXECUTED
A CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR
OTHERWISE SATISFACTORY TO THE AGENT, AND DELIVERED THE SAME TO THE AGENT AT 1095
AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION: LOANS
ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE AGENT.


 


7.                                       RATIFICATION AND RELEASE. THE BORROWER
DOES HEREBY REMISE, RELEASE AND FOREVER DISCHARGE THE AGENT AND THE LENDERS AND
EACH OF THEIR RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
COUNSEL AND AGENTS, PAST AND PRESENT, AND EACH OF THEM, OF AND FROM ANY AND ALL
MANNER OF ACTIONS, AND CAUSES OF ACTION, SUITS, DEBTS, DUES, ACCOUNTS, BONDS,
COVENANTS, CONTRACTS, AGREEMENTS, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER IN
LAW OR IN EQUITY, WHICH AGAINST THE AGENT, THE LENDERS OR ANY OF THEIR
RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL OR
AGENTS, OR ANY ONE OR MORE OF THEM, THE BORROWER EVER HAD, NOW HAS, OR HEREAFTER
CAN, SHALL OR MAY HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING THAT
OCCURRED OR DID NOT OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE WITH RESPECT
TO THE LOAN AGREEMENT, THIS AMENDMENT OR ANY SECURITY DOCUMENT OR OTHER LOAN
DOCUMENT, ANY PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED AMENDMENT OR
WAIVER HEREOF OR THEREOF. ‘


 


8.                                       LIMITED NATURE OF AMENDMENTS AND
WAIVERS. THE AMENDMENTS AND WAIVERS SET FORTH HEREIN ARE LIMITED PRECISELY AS
WRITTEN AND SHALL NOT BE DEEMED TO PREJUDICE ANY RIGHT OR RIGHTS WHICH THE AGENT
OR THE LENDERS MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION
WITH THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EXCEPT AS EXPRESSLY
CONSENTED TO HEREIN, THE TERMS AND PROVISIONS OF THE LOAN AGREEMENT AND ALL
OTHER LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.


 


9.                                       THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.


 


10.                                 THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE

 

3

--------------------------------------------------------------------------------


 

MATTERS COVERED HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 


11.                                 COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL THE COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.
TELECOPIED SIGNATURES HERETO SHALL BE OF THE SAME FORCE AND EFFECT AS AN
ORIGINAL OF A MANUALLY SIGNED COPY.


 


12.                                 HEADINGS. THE DESCRIPTIVE HEADINGS OF THE
VARIOUS PROVISIONS OF THIS AMENDMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BOS(USA) INC., as Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 12]

 

5

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 12 (the “Amendment”) to
the Subordinated Delayed Draw Credit Agreement dated as of July 14, 2008 among
the Borrower, the Lenders and the Agent (said agreement, as from time to time
amended or otherwise modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 


(A)                                  ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)                                 ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS
NOT REQUIRED UNDER THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN
ITS CONSENT OR ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT
CONSENT, WAIVER OR AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
WILL NOT AFFECT THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN
DOCUMENTS OR ANY OTHER LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS
BEING DELIVERED FOR PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement. This Consent is dated as of the Amendment Closing Date (as
defined in the Amendment).

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

FC CAPITAL CORP.

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY CONSUMER LENDING
CORPORATION

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

BOSQUE ASSET CORP.

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 12]

 

--------------------------------------------------------------------------------


 

BOSQUE LEASING, L.P.

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

 

BOSQUE LEASING GP CORP.

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 12]

 

--------------------------------------------------------------------------------